Exhibit 99.2 TEPPCO PARTNERS, L.P. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2008 and 2007 F-3 Statements of Consolidated Income for the Years Ended December 31, 2008, 2007 and 2006 F-4 Statements of Consolidated Comprehensive Income for the Years Ended December 31, 2008, 2007 and 2006 F-6 Statements of Consolidated Cash Flows for the Years Ended December 31, 2008, 2007 and 2006 F-7 Statements of Consolidated Partners’ Capital for the Years Ended December 31, 2008, 2007 and 2006 F-8 Notes to Consolidated Financial Statements F-9 Note 1.Partnership Organization F-9 Note 2.Summary of Significant Accounting Policies F-10 Note 3.Recent Accounting Developments F-20 Note 4.Accounting for Equity Awards F-22 Note 5.Employee Benefit Plans F-29 Note 6.Financial Instruments F-31 Note 7.Inventories F-35 Note 8.Property, Plant and Equipment F-36 Note 9.Investments in Unconsolidated Affiliates F-37 Note 10.Acquisitions, Dispositions and Discontinued Operations F-40 Note 11.Intangible Assets and Goodwill F-46 Note 12.Debt Obligations F-49 Note 13.Partners’ Capital and Distributions F-53 Note 14.Business Segments F-57 Note 15.Related Party Transactions F-62 Note 16.Earnings per Unit F-67 Note 17.Commitments and Contingencies F-69 Note 18.Concentrations of Credit Risk F-75 Note 19.Supplemental Cash Flow Information F-76 Note 20.Selected Quarterly Data (Unaudited) F-77 Note 21.Supplemental Condensed Consolidating Financial Information F-77 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Texas Eastern Products Pipeline Company, LLC and Unitholders of TEPPCO Partners, L.P.
